44 U.S. 534 (1845)
3 How. 534
UNITED STATES
v.
ANDREW HODGE.
Supreme Court of United States.

MR. Chief Justice TANEY delivered the opinion of the court on a motion to dismiss this case.
This case is brought here by a writ of error to the Circuit Court for the eastern district of Louisiana, and a motion has been made to dismiss it, because the citation was signed by the clerk, and not by a judge of the Circuit Court, or a justice of the Supreme Court, as directed by the act of Congress of 1789, ch. 20, sect. 22.
The defendant is not bound to appear here, unless the citation is signed in the manner prescribed by law; and as that has not been done in this case, the writ must be dismissed.